DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC§ 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20, 22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al(US 2015/0257095 A1).

Regarding claim 20, Sun ‘095 teaches, a method of wireless communications by a base station( [0084], [0105] and Fig. 3, eNB for wireless communications is disclosed), comprising: 
entering a sleep mode when no user equipments (UEs) are connected to the base station([0084] eNB enters sleep mode when there is no connected UE);
 receiving a signal from a UE to awaken from the sleep mode([0084], [0090], eNB wakeup from sleep mode upon receiving a wakeup signal from UE); and
 	resuming signal transmissions after waking up from the sleep mode(([0084], [0090], eNB wakeup to full operational mode to resume communication with a UE upon receiving a wakeup signal from UE).  
Regarding claim 22, Sun ‘095 teaches, transmitting a predefined fixed beacon, while in the sleep mode, to notify UEs of the base station in the sleep mode( [0043], [0083], eNB transmitting beacon signal to indicate to the UE that the eNB is in sleep mode).
Regarding claim 24, Sun ‘095 teaches, in which transmitting the predefined fixed beacon occurs on a predefined frequency([0043], [0083], eNB transmitting beacon signal via PDCH).  
Claim Rejections – 35 USC§ 103
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al(US 2015/0257095 A1) in view of Soldati et al(US 2016/0029407 A1) .

Regarding claim 1, Sun ‘095 teaches, a method of wireless communication by a user equipment (UE)( [0087], [0090], UE communicating with eNB is disclosed), comprising:
receiving a response from the base station, after the base station awakens from the sleep mode(([0084], [0090], eNB wakeup to full operational mode to resume communication with a UE upon receiving a wakeup signal from UE); and communicating with the base station after the base station awakens(([0084], [0090], eNB wakeup to full operational mode to resume communication with a UE upon receiving a wakeup signal from UE). 
Sun ‘095 does not explicitly teach, broadcasting a wakeup message to a base station in a sleep mode.
Soldati ‘407 teaches, broadcasting a wakeup message to a base station in a sleep mode([0021] A UE should broadcasts wake-up signal in order to wake-up sleeping cells within its range. Any time a sleeping cell receives a sensing signal from a UE, the cell would transit to a ready state and serve the UE).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system of Sun ‘095 by incorporating the teaching of Soldati ‘407 since such modification would provide a method for on/off  switching of cells in heterogeneous radio cellular networks  to increase energy and spectral efficiency, as suggested by Soldati ‘407(0017]).
Regarding claim 3, the combination of Sun ‘095 and Soldati ‘407 teaches all of the claim limitations as shown above, Sun ‘095 further teaches, in which the wakeup message comprises a predefined fixed wakeup signal([0084], [0090], upon receiving the walkup signal eNB wakes up to full operational mode as the wakeup signal is recognized by the eNB as a wakeup signal).  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sun ‘095 and Soldati ‘407 as applied to claims above, and further in view of Alanen et al(US 2019/0320389 A1).

Regarding claim 2, the combination of Sun ‘095 and Soldati ‘407  does not explicitly teach, broadcasting the wakeup message on a predefined frequency.
Alanen ‘389 teaches, broadcasting the wakeup message on a predefined frequency( [0049]-[0051] and Figs. 6-8, a method of broadcasting weakup signal on predefined sub-bands allocated for broadcast wake-up signal is disclosed).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combined communication system of Sun ‘095 and Soldati ‘407, since such modification provides a radio resource for  wake-up signal in the frequency channel of the main radio interface, thus providing for coexistence between the two radio access technologies, as suggested by Alanen ‘389([0032]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sun ‘095 and Soldati ‘407 as applied to claims above, and further in view of Gordaychik (US 2019/0363843 A1).

Regarding claim 4, the combination of Sun ‘095 and Soldati ‘407 does not explicitly teach, transmitting the predefined fixed wakeup signal through all beams of the UE.  
Gordaychik ‘843 teaches, transmitting the predefined fixed wakeup signal through all beams of the UE([0113], a method of transmitting signal associated with wakeup signal on all beams is disclosed).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modified communication system of Sun ‘095 and Soldati ‘407 by incorporating the teaching of Gordaychik ‘843, since such modification enables to efficiently and accurately determine equipment location, as suggested by Gordaychik ‘843(0112]).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sun ‘095 and Soldati ‘407 as applied to claims above, and further in view of Chae et al(US 2019/0098589 A1).
Regarding claim 5, the combination of Sun ‘095 and Soldati ‘407  does not explicitly teach,  transmitting the predefined fixed wakeup signal with a predefined timing.
Chae ‘589 teaches, transmitting the predefined fixed wakeup signal with a predefined timing([0165], wakeup signal being transmitted every predetermined interval).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combined communication system of Sun ‘095 and Soldati ‘407, since such modification provides a method for selecting a synchronization source by assigning a priority level, and then receiving a synchronization signal, in the case where a satellite signal is available for synchronization, as suggested by Chae ‘589([0006]).
Regarding claim 6, the combination of Sun ‘095 and Soldati ‘407 does not explicitly teach, in which the predefined timing is determined based on a global positioning system (GPS) signal.
Chae ‘589 teaches, in which the predefined timing is determined based on a global positioning system (GPS) signal ([0165], [0166], wakeup signal being transmitted every predetermined interval based on timing of GPS signal).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combined communication system of Sun ‘095 and Soldati ‘407, since such modification provides a method for selecting a synchronization source by assigning a priority level, and then receiving a synchronization signal, in the case where a satellite signal is available for synchronization, as suggested by Chae ‘589([0006]).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sun ‘095 and Soldati ‘407 as applied to claims above, and further in view of Atungsiri et al( US 2021/0153120 A1).
Regarding claim 7, the combination of Sun ‘095 and Soldati ‘407 does not explicitly teach, in which the wakeup message comprises a set of signals. 
 	Atungsiri ‘120 teaches, in which the wakeup message comprises a set of signals([0074], [0084], plurality of wakeup signals being used).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified communication system of Sun ‘095 and Soldati ‘407 by incorporating the teaching of Atungsiri ‘120,  since such modification would enable to efficiently handle communications in wireless telecommunications systems, as suggested by Atungsiri ‘120([0008], [0009]).
    	Regarding claim 8, the combination of Sun ‘095 and Soldati ‘407 does not explicitly teach, in which the set of signals comprises orthogonal signals.
Atungsiri ‘120 teaches, in which the set of signals comprises orthogonal signals([0074], [0084], plurality orthogonal signals being used as  wakeup signal).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified communication system of Sun ‘095 and Soldati ‘407 by incorporating the teaching of Atungsiri ‘120,  since such modification would enable to efficiently handle communications in wireless telecommunications systems, as suggested by Atungsiri ‘120([0008], [0009]).
  Regarding claim 9, the combination of Sun ‘095 and Soldati ‘407 does not explicitly teach, in which the set of signals comprises signals with different cyclic shifts.  
Atungsiri ‘120 teaches, in which the set of signals comprises signals with different cyclic shifts ([0130], [0218], plurality signals with different applied cyclic shift used as a wakeup signals). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified communication system of Sun ‘095 and Soldati ‘407 by incorporating the teaching of Atungsiri ‘120,  since such modification would enable to efficiently handle communications in wireless telecommunications systems, as suggested by Atungsiri ‘120([0008], [0009]).



Claims 10, 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al(US 2015/0257095 A1) in view of Min et al (US 2016/0374018 A1).

Regarding claim 10, Sun ‘095 teaches, a method of wireless communications by a user equipment (UE) ( [0084], [0105] and Fig. 3, eNB for wireless communications is disclosed), comprising: receiving a beacon indicating a base station is in a sleep mode([0083] [0084], UE receiving beacon signaling from eNB in sleep mode); transmitting a wakeup message to awaken the base station from the sleep mode in response to receiving the beacon([0084], [0090], UE receiving beacon signal from eNB in sleep mode and transmitting wakeup signal to eNB wakeup the eNB); and communicating with the base station after the base station awakens(([0084], [0090], eNB wakeup to full operational mode to resume communication with a UE upon receiving a wakeup signal from UE).  
	Sun ‘095  does not explicitly teach, the wakeup message comprising a wakeup response signal.
Min ‘018 teaches, the wakeup message comprising a wakeup response signal([0144]-[0148], Figs. 4 and 9,  a wake up response frame/message being transmitted from wireless device in response to receiving signaling from a network device).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system Sun ‘095 by incorporating the teaching of Min ‘018, since such modification would be beneficial, or even critical, to minimize energy consumption of one or more communication blocks in wireless communication technologies, as suggested by Min ‘018([0005])
Regarding claim 12, the combination of Sun ‘095 and Min ‘018 teaches all of the claim limitations as shown above, Sun ‘095 further teaches, in which the wakeup response signal comprises a predefined fixed wakeup response signal ([0084], [0090], upon receiving the walkup signal eNB wakes up to full operational mode as the wakeup signal is recognized by the eNB as a wakeup signal).  
Regarding claim 15, the combination of Sun ‘095 and Min ‘018 teaches all of the claim limitations as shown above, Sun ‘095 further teaches, further comprising receiving the beacon at a predefined frequency([0084], [0090], UE receiving beacon signal from eNB in sleep mode at preconfigured frequency).
Regarding claim 16, the combination of Sun ‘095 and Min ‘018 teaches all of the claim limitations as shown above, Sun ‘095 further teaches, further comprising receiving the beacon with a predefined timing([0084], [0090], UE periodically receiving beacon signal from eNB).  

Claims 11 and 14 are  rejected under 35 U.S.C. 103 as being unpatentable over Sun ‘095 and Min ‘018  as applied to claims above, and further in view of Alanen et al(US 2019/0320389 A1).
Regarding claim 11, the combination of Sun ‘095 and Min ‘018 does not explicitly teach, in which the transmitting the wakeup message comprises transmitting the wakeup response signal on a predefined frequency.
Alanen ‘389 teaches, in which the transmitting the wakeup message comprises transmitting the wakeup response signal on a predefined frequency ( [0049]-[0051] and Figs. 6-8, a method of broadcasting weakup signal on predefined sub-bands allocated for broadcast wake-up signal is disclosed).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combined communication system of Sun ‘095 and Min ‘018, since such modification provides a radio resource for  wake-up signal in the frequency channel of the main radio interface, thus providing for coexistence between the two radio access technologies, as suggested by Alanen ‘389([0032]).
Regarding claim 14, the combination of Sun ‘095 and Min ‘018 does not explicitly teach,  transmitting the predefined fixed wakeup response signal with a predefined timing.  
Alanen ‘389 teaches, transmitting the predefined fixed wakeup response signal with a predefined timing ( [0049]-[0051] and Figs. 6-8, a method of broadcasting weakup signal on predefined time frequency resources allocated for broadcast wake-up signal).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combined communication system of Sun ‘095 and Min ‘018, since such modification provides a radio resource for  wake-up signal in the frequency channel of the main radio interface, thus providing for coexistence between the two radio access technologies, as suggested by Alanen ‘389([0032]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sun ‘095 and Min ‘018 as applied to claims above, and further in view of Gordaychik (US 2019/0363843 A1).

Regarding claim 13, the combination of Sun ‘095 and Min ‘018 does not explicitly teach, further comprising transmitting the predefined fixed wakeup response signal through all beams of the UE.  
Gordaychik ‘843 teaches, further comprising transmitting the predefined fixed wakeup response signal through all beams of the UE ([0113], a method of transmitting signal associated with wakeup signal on all beams is disclosed).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modified communication system of Sun ‘095 and Min ‘018 by incorporating the teaching of Gordaychik ‘843, since such modification enables to efficiently and accurately determine equipment location, as suggested by Gordaychik ‘843(0112]).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sun ‘095 and Min ‘018 as applied to claims above, and further in view of Atungsiri et al( US 2021/0153120 A1).
Regarding claim 17, the combination of Sun ‘095 and Min ‘018 does not explicitly teach, in which the wakeup response signal comprises a set of signals. 
 	Atungsiri ‘120 teaches, in which the wakeup response signal comprises a set of signals ([0074], [0084], plurality of wakeup signals being used).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified communication system of Sun ‘095 and Min ‘018 by incorporating the teaching of Atungsiri ‘120,  since such modification would enable to efficiently handle communications in wireless telecommunications systems, as suggested by Atungsiri ‘120([0008], [0009]).
Regarding claim 18, the combination of Sun ‘095 and Min ‘018 does not explicitly teach, in which the set of signals comprises orthogonal signals.
Atungsiri ‘120 teaches, in which the set of signals comprises orthogonal signals ([0074], [0084], plurality orthogonal signals being used as  wakeup signal).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified communication system of Sun ‘095 and Min ‘018 by incorporating the teaching of Atungsiri ‘120,  since such modification would enable to efficiently handle communications in wireless telecommunications systems, as suggested by Atungsiri ‘120([0008], [0009]).
  Regarding claim 19, the combination of Sun ‘095 and Min ‘018 does not explicitly teach, in which the set of signals comprises signals with different cyclic shifts.  
Atungsiri ‘120 teaches, in which the set of signals comprises signals with different cyclic shifts ([0130], [0218], plurality signals with different applied cyclic shift used as a wakeup signals). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified communication system of Sun ‘095 and Min ‘018 by incorporating the teaching of Atungsiri ‘120,  since such modification would enable to efficiently handle communications in wireless telecommunications systems, as suggested by Atungsiri ‘120([0008], [0009]).

Claims 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Sun ‘095 in view of Gordaychik (US 2019/0363843 A1).

Regarding claim 23, Sun ‘095 does not explicitly teach, in which transmitting the beacon occurs through all beams sequentially, simultaneously, or in beam groups.  
Gordaychik ‘843 teaches, in which transmitting the beacon occurs through all beams sequentially, simultaneously, or in beam groups ([0113], a method of transmitting signal associated with wakeup signal on all beams is disclosed).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modified communication system of Sun ‘095 by incorporating the teaching of Gordaychik ‘843, since such modification enables to efficiently and accurately determine equipment location, as suggested by Gordaychik ‘843(0112]).
Regarding claim 28, Sun ‘095 does not explicitly teach, awakening from the sleep mode in response to sensor information generated at the base station, in which the sensor information indicates mobility information and directional information of the UE.  
Gordaychik ‘843 teaches, awakening from the sleep mode in response to sensor information generated at the base station, in which the sensor information indicates mobility information and directional information of the UE([0093],  [0114]-[0016], determining location/position of UE based  on sensor information).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modified communication system of Sun ‘095 by incorporating the teaching of Gordaychik ‘843, since such modification enables to efficiently and accurately determine equipment location, as suggested by Gordaychik ‘843(0112]).

Claims 25-27, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Sun ‘095 in view of Alanen et al(US 2019/0320389 A1).
Regarding claim 25, Sun ‘095 does not explicitly teach, transmitting the predefined fixed beacon with a predefined timing.  
Alanen ‘389 teaches, transmitting the predefined fixed beacon with a predefined timing  ( [0023], [0024], periodically transmitting fixed beacon frame).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the  communication system of Sun ‘095, since such modification provides a radio resource for  wake-up signal in the frequency channel of the main radio interface, thus providing for coexistence between the two radio access technologies, as suggested by Alanen ‘389([0032]).
Regarding claim 26, Sun ‘095 does not explicitly teach, in which the signal to awaken comprises a wakeup response signal, the base station listening for the wakeup response signal at a predefined frequency and a predefined time relative to the beacon.  
	Alanen ‘389 teaches, in which the signal to awaken comprises a wakeup response signal, the base station listening for the wakeup response signal at a predefined frequency and a predefined time relative to the beacon([0041][0055], wireless device transmitting the wakup signal at predefine frequency and time resources).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the  communication system of Sun ‘095, since such modification provides a radio resource for  wake-up signal in the frequency channel of the main radio interface, thus providing for coexistence between the two radio access technologies, as suggested by Alanen ‘389([0032]).
Regarding claim 27, Sun ‘095 does not explicitly teach, in which the signal to awaken comprises a wakeup signal, the base station listening for the wakeup response signal at a predefined frequency and a predefined time.
Alanen ‘389 teaches, in which the signal to awaken comprises a wakeup signal, the base station listening for the wakeup response signal at a predefined frequency and a predefined time ([0050], [0055], access node scanning for the wake up signal at predetermined time frequency resources from wireless device).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the  communication system of Sun ‘095, since such modification provides a radio resource for  wake-up signal in the frequency channel of the main radio interface, thus providing for coexistence between the two radio access technologies, as suggested by Alanen ‘389([0032]).
Regarding claim 29, Sun ‘095 does not explicitly teach, in which the receiving comprises listening, by a receiver on a separate power island of the base station, for a wakeup response signal.  
Alanen ‘389 teaches, in which the receiving comprises listening, by a receiver on a separate power island of the base station, for a wakeup response signal ([0045] and fig. 6, access mode  disables main radio  and enable wake-up radio ).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the  communication system of Sun ‘095, since such modification provides a radio resource for  wake-up signal in the frequency channel of the main radio interface, thus providing for coexistence between the two radio access technologies, as suggested by Alanen ‘389([0032]).
Regarding claim 30, Sun ‘095 does not explicitly teach, in which the resuming signal transmissions comprises transmitting a broadcast message from the base station to a vehicle after the base station awakens.
Alanen ‘389 teaches, in which the receiving comprises listening, in which the resuming signal transmissions comprises transmitting a broadcast message from the base station to a vehicle after the base station awakens ([0054] and fig. 7, access mode  broadcasting a beacon frame after waking up ).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the  communication system of Sun ‘095, since such modification provides a radio resource for  wake-up signal in the frequency channel of the main radio interface, thus providing for coexistence between the two radio access technologies, as suggested by Alanen ‘389([0032]).

Claim 21 is  rejected under 35 U.S.C. 103 as being unpatentable over Sun ‘095 in view of Griffioen et al(US 2013/0329544 A1).

Regarding claim 21, Sun ‘095 does not explicitly teach, in which the sleep mode is per sector of the base station.
Griffioen ‘544 teaches, in which the sleep mode is per sector of the base station(abstract, [0010], [0011],  base station sleep mode at one sector of the base station is disclosed).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system of  Sun ‘095, since such modification would provide a base station radio having a number of multi-carrier power amplifiers to provide signal diversity at a cell site, as suggested by Griffioen ‘544([0010]).

Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, which can be found: http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; or (3) EFS WEB. Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWET A HAILE whose telephone number is (571)270-3114. The examiner can normally be reached Monday through Friday 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AWET HAILE/Primary Examiner, Art Unit 2474